DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11075604. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims and application claims recite similar limitation, e.g. the patent claim 1 recites a radio frequency mixer including an input; a first complementary frequency multiplier module; a second complementary frequency multiplier module, and a parallel resonant filter/coupling circuit as recited in the application claim 1, wherein the structure and the filter circuit comprises first and second inductor, a capacitor and a shunt capacitor connected as recited in claim 2 of the application claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Depaoli et al. (US 20140361815) in view of Jindrich (CS 273522 B1).
As to claim 2, Depaoli et al.’s figure 4 shows a circuit comprising an input configured (capable of) to receive an unbalanced applied lower frequency base oscillator signal (V+/V-); a first frequency multiplier module (P1 and P2) and second frequency multiplier module (N1 and N2).  The figure fails to show that the first and second frequency multiplier modules are complementary frequency multiplier modules.  However, Jinndrich’s figure shows a frequency multiplier comprises complementary frequency multiplier module (7 and 8).  Therefore, it would have been obvious to one having ordinary skill in the art to use complementary frequency multiplier module for each of Depaoli et al.’s frequency multiplier modules for the purpose of saving cost.  It is noted that MOSFET is well known in the art.  It would have been obvious to one having ordinary skill in the art to use MOSFETs for the complementary frequency multiplier modules for the purpose of saving space.  Thus, the modified Depaoli et al.’s figure further shows that the first complementary frequency multiplier module coupled to the input and configured to generate a first output signal (OUT+) at a higher frequency than the applied lower frequency base oscillator signal, the first complementary frequency multiplier module including an N-type transistor and a P-type transistor coupled in parallel and having gates controlled by the applied lower frequency base oscillator signal; the second complementary frequency multiplier module coupled to the input and configured to generate a second output signal (OUT-) at a higher frequency than the applied lower frequency base oscillator signal, the second complementary frequency multiplier module including an N-type transistor and a P-type transistor coupled in parallel and having gates controlled by the applied lower frequency base oscillator signal; and a parallel resonant filter/coupling circuit (16, see figure 5) having a first input coupled to the first output signal and a second input coupled to the second output signal, the filter/coupling circuit being configured to provide a high impedance (when the inductor or capacitors are not shorted) to the frequency of the first and second output signals and a low impedance (when the inductor L or capacitors are shorted) at other frequencies (high frequency that causes the capacitors to be shorted or low frequency that causes the inductor to be shorted), to provide 
	As to claim 5, the modified Depaoli et al.’s figure shows that the DC shot provides a common bias current for the N-type and P-type transistors in the first and second complementary frequency multiplier modules.
	As to claim 6, the modified Depaoli et al.’s figure shows that the first output signal and the second output signal are at twice the frequency of the applied lower frequency base oscillator signal. 
	
   	
Claims 4, 7, 11-16 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Depaoli et al. (US 20140361815) in view of Jindrich (CS 273522 B1) and Applicant’s admitted prior art (AAPA) figure 1.
	As to claim 4, Depaoli et al.’s figure fails to show first and second amplifiers connected as claimed.  However, AAPA’s figure 1 shows amplifier M3n coupled between frequency multiplier module (M1n and M2n) and filter (L, 124).  Therefore, it would have been obvious to one having ordinary skill in the art to further add amplifier between each of Depaoli et al.’s frequency multiplier modules and filter/coupling circuit for the purpose of achieving desired output amplitude.
	As to claim 7, AAPA figure 1 further shows that the circuit includes at least one receiver path Rx or transmitter path Tx, the signal path including at least one frequency mixer circuit configured to shift signals from a first frequency range to a second frequency range, wherein the at least one frequency mixer circuit includes first and second complementary frequency multiplier modules and parallel resonant filter/coupling circuit as claimed (see the rejection of claim 2); and a mixer core 100 coupled to frequency double circuit 120 via filter (L, 124) to provide higher frequency signal.  It would have been 
	As to claim 11, the modified Depaoli et al.’s figure shows that the mixer core includes one of a diode-ring or a quad-FET ring.
	Claims 12 and 13 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.  
	As to claim 14, the modified Depaoli et al.’s figure shows that the integrated circuit transmitter and/or receiver is part of a radio frequency wireless device.
	Regarding claims 15-16, 18 and 19-22, the modified Depaoli et al.’s figure further shows the step of coupling, without a balun (the purpose of balun 102 shown in AAPA is for converting single end signal to differential signals.  Since Depaoli’s figure 4 generates differential signals, the balun 102 is not needed when Depaoli’s frequency multiplier is coupled to mixer 104 of AAPA), the first and second higher frequency local oscillator signals to respective first and second inputs of a mixer (104)  configured to mix the first and second higher frequency local oscillator signals with another signal.  

Allowable Subject Matter
Claims 3, 8-10 and 17 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the Double Patenting rejection.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/
Primary Examiner
Art Unit 2842